DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24-42 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to anticipate and/or suggest the combination of the claimed invention.  Notably, the prior art fails to teach, inter alia, the limitation of “the offset in the axial direction between the mandrel wheel and the transfer wheel is adapted to the height of the hollow objects to be printed in the second production by automatically changing the axial position of the transfer wheel relative to the position of the mandrel wheel”.

Aichele (US Publication 2001/0025572) teaches a mandrel wheel (5) and transfer wheel (15; FIG. 3).  The transfer wheel and mandrel wheel (FIG. 3) of Aichele are dimensioned to accommodate hollow objects having different dimensions.  Thus, there is no need for modifying  the axial offset of either mandrel wheel or transfer wheel.

Endou et al. (US Publication 2017/0197401) teaches a similar conveyance device of hollow objects (FIG. 1).  However, Endou teaches an offset in the radial positions of the hollow objects the mandrel wheel (110) and the transfer wheel (120) during conveyance.  The axial position of the mandrel wheel (110) and the transfer wheel (120) are fixed and thus, Endou also fails to teach the claimed limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853